 RELIANCE CLAY PRODUCTS COMPANY135Region, shall, after being duly signed by Respondents' repre-sentative, be posted for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices toemployees customarily are posted. Reasonable steps shall betaken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Tenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as italleges that Respondents have violated Section 8 (a) (1) of theAct by conduct other than that found to be violative herein be,and it hereby is, dismissed.RELIANCE CLAY PRODUCTS COMPANYandUNITED STONE& ALLIED PRODUCTS WORKERS OF AMERICA, CIO. CaseNo. 16-CA-442. May 29, 1953DECISION AND ORDEROn March 11, 1953, Trial Examiner Reeves R. Hilton issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging incertain unfair labor practices, and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, andPeterson].The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the Pespondent's excep-tions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of theTrial Examiner with the following additions and modifica-tions.21The Employer's request for oral argument is hereby denied, as the record and theEmployer's brief adequately present the issues and positions of the parties.2As the Trial Examiner reported, Foreman Ernest Gilbert questioned employee Veatchabout certain union meetings. Because no exceptions were filed to the Trial Examiner'sconclusion that Gilbert did not thereby commit an unfair labor practice, we hereby adopthis conclusion. We do not, however, adopt his rationale with respect to this incident.In adopting, in the absence of exceptions, the Trial Examiner's finding that the GeneralCounsel did not prove discriminatory motivation in McClenny's discharge, we are not to betaken as endorsing as relevant his observations that Foreman Clyde Gilbert's remarks tothe Sittons were made to persons not employees and not communicated to employees.105 NLRB No. 26.291555 0 54 - 10 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs part of its defense to the complaint allegation that thedischarge of Travis Morris constitutes a violation of Section8 (a) (3) of the Act, the Respondent contends that he was asupervisor as defined in the Act. The record shows that Morriswas in charge of the construction crew,which varied between6 and 15 employees,depending on the size of the job. In turn,he was responsible directly to the plant superintendent, LesterH. Stacks,who was also in charge of all other supervisors.Morris, the oldest and most experienced employee on the con-struction crew, testified that he had been told to direct thework of the other employees in his crew and that he regularlydid so. He was paid 971- cents an hour as was Roy Gilbert, anadmitted supervisor. In support of his testimony that Morrishad authority effectively to recommend hiring of other em-ployees in the construction crew and changes intheir employeestatus,Stacks described three occasions on which Morrisexercised such power. The first, which Morris admitted, wasthe transfer of employee Veatch out of the construction crewatMorris' request. The other two instances, which Morrisdidnot deny,were the hiring of Brewster,whom Morrisbrought to the plant, and the original placement of Veatch inthe construction crew at Morris' behest.Againstthe foregoing evidence indicating Morris' super-visory status, is his insistence that he had no authority to hireor discharge employees or to make any effective recommenda-tions. It is not clear from the testimony of those who attendedthe "foremen's meeting" in June 1952, whether Morris waspresent or asked to attend.In any event,his unexplained ab-sence from this meeting could not offset the three cogentinstancesmentioned by Stacks when Morris exercised super-visory authority.Moreover, we do not believe that Morris'testimony,phrased in conclusory language,issufficient torebut the persuasiveness of the factual testimony which pointsat least to his authority responsibly to direct the work of theconstruction crew. Particularly significant on this point is thetestimony of Alvey, a member of the construction crew, to theeffect that". . .if he [Morris],told me to do something wrongIknew he was the man who would be responsible."On the basis of the foregoing facts,and on the entire record,we find, contrary to the Trial Examiner, that Morris was asupervisor as defined by the Act,and we shall therefore dis-miss the complaint as to him,THE REMEDYWe agree with the Trial Examiner's conclusion that the Re-spondent discharged James Sitton on or about September 21,1951, because of his union activities,and thereby violatedSection 8(a) (3) of the Act.The record shows that on September22, 1951, Sitton addressed a letter to the Company requestingreinstatement.Plant Superintendent Stacks, by letter datedFebruary 14, 1952, acknowledged Sitton's application and ad- RELIANCE CLAY PRODUCTS COMPANY137vised him that the Company was hiring afew men as of Febru-ary 18,and invited him to return to work in the machine roomor on the dump truck.Stacks added that he would hold the jobopen until February 18, 1952.Sitton's response to this offerwas a written inquiry as to whether the Respondent was alsooffering back pay and the Christmas bonus whichSitton had notreceived because he had not been at work since September 21,1951.The Company did not respond and Sitton did not reportto work.We do not agree with the Trial Examiner's conclusion thatthe Respondent's letter of February 14 was not a valid offer ofreinstatement.Itisclear from the record that as a truck-driver before his discharge,Sittonhad regularlybeen operatinga dump truck. His refusal to return to work when invited was,as his reply unequivocally shows, based on the mistaken beliefthat he could lawfully refuse reinstatement unless the Re-spondent simultaneously abandoned its defense to the pendingunfair labor charges by making him whole as to any interimwages he might have lost by reason of the discriminationagainst him.The Board has consistently held that a discrimina-torily discharged employee may not refuse an offer of re-employment on this ground.aAccordingly,as the Respondentmade a bona fide offer of reinstatement to James Sitton by itsletter of February 14, 1952, and as Sitton failed to accept theoffer we shall limit our remedial order as to him to back payonly for the period from the date of his discharge to February18, 1952.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent,RelianceClay Products Company, Lindale, Texas, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in United Stone & Allied Prod-uctsWorkers of America,CIO, or in any other labor organi-zation of its employees,by discriminating in regard to theirhire or tenure of employment,or any term or condition ofemployment because of their membership in, or activity onbehalf of, any such labor organization.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistUnited Stone & Allied Products Workers of America,CIO, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining orothermutual aid or protection,or to refrain from any or allsuch activities except to the extent that such right may be3G.W. Emerson Lumber Company,101 NLRB 1046;Differential Steel CarCo., 75 NLRB714. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffected by an agreement requiring membership in a labororganization as a condition of employment,as authorized inSection 8(a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Offer to Roy Alvey immediate and full reinstatement tohis former or substantially equivalent position,without preju-dice to his seniority or other rights and privileges.(b)Make wholeRoy Alveyin the manner set forth in thesection entitled"The Remedy"for any lossof pay he may havesuffered by reason of the Respondent's discrimination againsthim.(c)Make whole James Sitton for any loss of pay he may havesuffered by reason of the discrimination against him, in themanner set forth in the section of the Intermediate Reportentitled"The Remedy,"as modified herein.(d) Upon request make available to the Board or its agents,forexaminationand copying, all payrollrecords, social-security payment records,timecards,personnel records andreports, and all other records necessary to analyze the amountsof back pay due and the right of reinstatement under the termsof this recommended order.(e)Post at its plant in Lindale,Texas, copies of the noticeattached hereto and marked "Appendix A."4 Copies of saidnotice, to be furnished by the Regional Director for the Six-teenth Region,shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for a period of sixty (60)consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered,defaced, or covered by anyother material.(f)Notify theRegional Director for the Sixteenth Region inwriting within ten (10)days from the date of this Order whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the com-plaint that the Respondent violated Section 8(a) (1) and (3) ofthe Act by discharging Travis Morris and C. E. McClenny be,and they hereby are, dismissed.,'In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lationsBoard, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat: RELIANCE CLAY PRODUCTS COMPANY139WE WILL NOT discourage membership in United Stone& Allied Products Workers of America, CIO, or in anyother labororganizationof our employees, by discrim-inating in regardto their hire or tenure of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our employeesin the exerciseof theirright to self-organization,to form, join, or assist UnitedStone & Allied Products Workers of America, CIO, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and to en-gage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to re-frain from any or all such activities except to the extentthat such right may be affected by anagreementrequiringmembership in a labororganizationas a condition of em-ployment, as authorized in Section 8 (a) (3) of the NationalLabor Relations Act.WE WILL offer to Roy Alvey immediate and full re-instatement to his former or substantially equivalentposition without prejudice to seniority or other rights andprivileges previously enjoyed, and make him whole for anyloss of pay suffered as a result of the discriminationagainst him.WE WILL make whole James Sitton for any loss of payhemay have suffered by reason of the discriminationagainst him.All our employees are free to become, or refrain from be-coming, members of the above-named union or any other labororganization, except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the Act.We will not discriminate against any employee because ofmembership in or activity on behalf of any such labor organi-zation.RELIANCE CLAY PRODUCTS COMPANY,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed with the Regional Director for the Sixteenth Region (Fort Worth, Texas)by United Stone & Allied Products Workers of America, CIO, herein called the Union, the 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel of the National Labor RelationsBoard.; by theRegional Director,issued hiscomplaint,dated August 8, 1952,against RelianceClay Products Company,herein called theCompany or the Respondent,alleging in substance that the Respondent had unlawfully dis-charged three of Its employees,interrogated its employees concerning their union affiliations,engaged in surveillance of union meetings, threatened and warned its employees to refrainfrom assisting or becoming or remaining members of the Union,and discharged one of itsforemen because he refused to discourage union activity among Respondent's employees. Byreason of these acts the Respondent engaged in conduct in violation of Section 8 (a) (3) and(1) of the National Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charge and complaint and notice of hearing were duly served upon the parties.The Respondent filed an answer to the complaint denying the commission of the unfair laborpractices Plleged.Pursuant to notice, a hearing was held in Tyler, Texas, on October 14 and 15, 1952, beforethe undersigned Trial Examiner.All parties were represented at the hearing and were af-forded full opportunity to be heard,to examine and cross-examine witnesses,and to intro-duce evidence bearing on the issues. At the conclusion of the hearing the parties waived oralargument and were advised of their right to file briefs in the case.Thereafter,counsel forthe Respondent submitted a brief which has been fully considered.Upon the entire record in the case, and from his observation of the witnesses,the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Companyis a Texas corporation and maintains its office and principal place of busi-ness at Dallas,Texas, with plants at Lindale and Mineral Wells, Texas,and is engaged in themanufacture,sale, and distribution of brick and clay products.The present case involvesonly the Lindale plant. The parties stipulated that during the calendar year 1951, the grosssales of the Company amounted to about $1,226,000, of which approximately $65,000 repre-sented sales outside the State of Texas.During the same periodthe Company's purchasesamounted to about $111,000, of which approximately$8,000 represented purchases fromplaces outside the State of Texas.The Company admits that it is engaged in commerce asdefined inthe Act,and the undersigned so finds.H.THE LABOR ORGANIZATION INVOLVEDUnited Stone & Allied Products Workers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Organizational activities among the employeesRoy Alvey,who was employed in the maintenance crew, stated that in early June 1951, heassisted in the circulation of a petition among the employees, the purport thereof being todetermine whether the workers desired union organization at the plant. Alvey discussed thepetition with Travis H. Morris, his le-adman, and other employees, and said that about 60 ofthe 80-odd employees signed the petition. Alvey stated that the petition "disappeared" but hewrote to the Union in Dallas requesting the aid of a representative and accordingly it sentBill Ford to Lindale for this purpose. In June or July the first meeting was held at the ballpark, which was located about I mile outside of town, and some 45 employees attended, 43 ofwhom signed union membership application or authorization cards.Thereafter,the Unionheld 6 regular meetings,every other Tuesday evening,at the ball park and subsequently heldthe same at the local American Legion hall. At the third meeting Alvey was elected chairmanof the group and the Union, by letter dated July 26, notified the Company of this action.Morris stated that he and Alvey discussed working conditions at the plant and decided aUnion would be beneficial to the workers, so they circulated a petition to that effectamong theemployees.Morris said the petition was signed by 40 to 60 employees but he did not knowwhat eventually happened to the same.In any event Alvey wrote to the Union requesting aniThe General Counsel and his representative at thehearing are called the General Counsel,and the National Labor Relations Board is referred to as the Board. RELIANCE CLAY PRODUCTS COMPANY141organizer and Ford was then sentto Lindale.Ford presided at the first meeting, which wasattended by between 40 and 50 employees,practically all of whom signed union cards. Morrisattended nearly all of the meetingswhichwere heldby the Union.B.Acts of interference, restraint, and coercionAlvey testified that the ball park parallels the old highway between Tyler and Lindale andthe place where the meetings were held was approximately 20 feet from the road. While thethirdmeeting was in progress he observed Ernest Gilbert,foreman of the shipping depart-ment, drive slowly past the ball park and look towards the employees assembled there. Atthe next meeting he saw Clyde Gilbert, pit foreman, also dirve slowly past the park and onthe occasion of the last outdoor meeting, he observed Roy Gilbert, foreman over the burnersand setting, do the same thing. Similarly, Morris stated he saw Clyde and Ernest Gilbert, onseparate occasions, drive past the meetings.James G. Sitton and G. D. Sitton, Jr., testified that at various meetings they saw each ofthe Gilberts drive past the ball park.James G. Sittonstated thatfollowing the first union meeting Clyde Gilbert, his uncle, dis-cussed the Union with his crew, including G. D. Sitton, Ferris Ramsey, and 1 or 2 other em-ployees while working at the company pit. Gilbert, according to Sitton, declared that theCompany would not permit the Union to come into the plant, that the Company would fightorganization, and if the Union became too active it would lay off the workers and replacethem with nonunion men obtained from the cotton and pea patches. He further stated that ifthe employees insisted on unionization, the Company would discharge them; that they wouldbe blacklisted for work and would lose their homes and automobiles. Sitton related that Gilberttalked to him in regard to the Union almost daily and one time in July, while riding in theSittons' truck, he asked Sitton what he knew about the Union. Sitton replied he knew nothingother than what he had heard and Gilbert warned him he would lose his job if he did not getout of the Union. On another occasion Sitton and G. D. Sitton were building a fence whenGilbert informed them he was sticking with the Company and intended to fight the Union. Healso told the Sittons if they "get on the right side of the fence I will take care of you. If youdon't, why you will lose your jobs."G. D. Sitton, Jr., said that about 1 month after organization commenced Clyde Gilbert toldhime he had talked to the rest of his crew concerning the Union and informed Sitton that theUnion would get nowhere at the plant, that the Company would not stand for unionization eventhough it had to shut down and replace the employees with workers from the pea and cottonpatches. Sitton was working on the fence with James Sitton, which he placed as sometime inSeptember, when Clyde Gilbert brought up the subject of the Union with them. At that timeGilbert stated the Company"wasn't going to stand for a union to move in," that the unionadherents were in a fight they could not win but if they would go on his side and quit the Unionhe "would go the limit" for them, otherwise he would fight them every day.G. E. McClenny stated he was employed by the Company since 1946 at various jobs and in1948 or 1949 was promoted to foreman of the production department,whichemployed about18 men. McClenny said that during his term as foreman the Company held no meetings of itssupervisory staff, except on one occasion in June or July, at the time of 'the commencementof union activities. Present at this meetingwere:Company President George Harmon,Secretary-Treasurer J. B. Edwards, Superintendent Lester H. Stacks, the three Gilberts,the company bookkeeper, McClenny, and Attorney Fritz Lyne. McClenny stated that Edwardstalked about union activities at the plant and "wanted us to keep it down all we could, not toget rough about it, try to discourage it, you know, keep the union movement down." Sometimelater Stacks asked McClenny how he felt about the Union and he replied he would go along withthe men, if they desired a union it was their right and privilege and it made no difference tohim which way they went. McClenny, at the invitation of some of the employees, attended 2 or3 union meetings but he did not report or discuss the same with Stacks. McClenny continuedto work for the Company until October 16, 1951, when Stacks advised him Edwards had re-quested his resignation.Stacks gave no reason or explanation for this action.McClennythereupon resigned and was replaced by Delbert Mims,an employee in the production depart-ment.W. J. Veatch,presently employed as maintenance man, stated that on the day of the firstscheduled union meeting, Ernest Gilbert remarked to him, "Well, they are going to have aunion meeting tonight." Veatch said he did not know about it, although he later recalled havingbeen told of the same. Veatch attended the meeting and the next day Gilbert Inquired, "Howwas the union meeting? " and he said it was all right, that he was for the Union. Veatch attended 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractically all of the meetings and at one time Gilbert askedVeatch ifhe had made any re-marks during these meetings concerning him. He admitted he had made a remark to the effectthatGilbert would not cause any trouble because he was on vacation. On another occasion,during July, Veatch met Stacks in town one evening and the latter asked"what was the matterwith the boys out at the yard." Veatch told him the main thing wrong was the fact that he wasnot making a living and for that reason he was in favor of the Union.Sometime later Veatchand Stacks had substantially the same conversation at the plant.Again, at some undisclosedtime, Veatch,believing that he was being pushed around,went to Stacks'home and in answerto his inquiry if he was to be fired because of union activities,Stacks said,"Hell no.,,Loyd Bryant, a former employee, who worked under Ernest Gilbert. said he attended allthe union meetings and immediately following the second or third meeting Gilbert approachedhim at the plant and stated, "If it was me he wouldn't have no part in the union or nothing,"because the Union was always wanting something for nothing. He also declared "The Unionwasn't any good," that the Company would shut down the plant before it would go Union and ifBryant remained in it he would lose his automobile,his home, and everything else.Clyde Gilbert, pit foreman, during the time in question denied that he ever called his crewtogether and informed them that the Company would fight the Union, discharge and blacklistitsmembers, or that the Company would replace the union adherents with cotton and peapickers. Gilbert stated that one afternoon while the six members of his crew were at thetruck shed, Ramsey asked if he was going to attend the union meeting that evening and Gilbert,who was unaware of the meeting, said he would not do so. On another occasion, Gilbert saidthe men were gathered together having a"bull session"when Ramsey inquired if he would berequired to join the Union in the event the plant was unionized. Gilbert replied that it was hisunderstanding that the Company could not discharge an employee because of his membershipin a union and under the laws of the State of Texas, an employee had the privilege of re-fusing to become a member of a union and that it would be unlawful to discharge him for thatreason. He further elaborated that the employees did not have to join the Union unless theyso wished and, while he was not opposed to unions,the men were all"kinfolks" and organiza-tion would simply result in broken friendships. On cross -examination Gilbert testified Ramseyfirstmentioned the Union to him when he advised Gilbert that the boys, referring to JamesSitton,were seeking to sign him up and inquired if he had to join the Union. Gilbert informedhim he did not have to sign a union card. He denied that he ever discussed the Union withJames Sitton while riding in his truck but stated he did talk to him about organization whenGilbert and Sitton were using a pickup driven by himself. At that time Gilbert asked Sittonhow the men were getting along with the Union and he said pretty good. Gilbert inquired as towhat the men wanted and Sitton said better working conditions and more pay. Gilbert pointedout that working conditions were good, that the Company had given advances in pay, and for2 or 3 years had granted Christmas bonuses. He stated that he did not know Sitton was aunion member and denied he made any statement to the effect that the Company was opposedto the Union, or that Sitton would be discharged unless he renounced his membership therein.Gilbert could not recall having any conversation with James and G. D. Sitton while they wereworking on a fence and categorically denied making the assertions attributed to him by theSittons. Gilbert testified he first heard of organizational activities through Red Bodiford, whoasked what he thought of the movement. Gilbert told him he did not believe the employeesneeded a union at the plant. Sometime later, Morris made the same inquiry and he informedhim he did not think the Union would work out. Gilbert admitted he drove past the ball park onone occasion where he saw a group of men assembled about'100 feet from the road, but hecould not definitely identify them as company employees. Gilbert was not aware of any unionmeeting to be held that evening and at the time he was returning from Lindale to his home,after visiting a sick relative, and the old highway was the shortest distance between thosepoints.Gilbert left the Company in June 1952 to accept employment elsewhere.Ernest Gilbert, foreman of the shipping department, said he drove past the ball park oneevening where he saw a number of cars parked nearby and a group of men assembled betweenthe grandstand and the road. Gilbert was on his way to visit a sick uncle, who lived about 200yards below the park, and did not know a meeting had been scheduled for that evening. Hedrove past at about 25 miles per hour and could not identify anyone in the group. Gilbertdenied that he ever had any conversation with Bryant in regard to the Union.Roy Gilbert, foreman over the burners and settings, said he and his wife drove past the ballpark one evening and saw a group of men assembled on the field.Gilbert was on his way tovisit a relative and did not know the Union was holding a meeting that evening.Edwards,who was in charge of all the Company's operations,testified that SuperintendentStacks advised him that the union campaign was in progress, that meetings were being held, RELIANCE CLAY PRODUCTS COMPANY143and organizers had been around the plant using loudspeakers urging the workers to attendthemeetings. In addition to this direct information, Edwards knew the employees wereattempting to organize "from the general tenure and work at the plant" and "because of thedisruptions and the attitude of some of the employees" in respect to the manufacturing oper-ations. Accordingly, during June, Edwards called a meeting of all the foremen for the purposeof issuing instructions covering their actions and conduct toward the employees during theorganizational campaign Edwards said he told the foremen "to be very careful of what theysaid to be sure that everything that they did was legal, that the men had the right to decidefor themselves, and that's what would be done " Edwards then had Attorney Lyne give in-structions to the groin' He could not remember what Lyne said, other than he gave "a thoroughbriefing.on what was fair and what was unfair labor practices," outlined the representa-tion procedure of the Board, advised the foremen they were not to inquire concerning themembership or nonmembership of the employees in the Union and that they were not "tohamper them" in their organizationStacks said it was not customary to hold meetings with the foremen and the only one held,at least in1951, was the above-mentioned meeting. Except for Edwards and Lyne, he couldnot recall who was present and he was not questioned concerning any instructions or state-ments issued or made at the meeting by either Edwards or LyneEdwards' Speech to the EmployeesIt is undisputed that on September 20, Edwards addressed all of the employees, numberingapproximately 80 men, who were assembled for that purpose in the plant shop during theluncheon hour.Alvey stated that Edwards told the employees he had heard rumors of organization, whichhe opposed 100 percent, and that some of the men were turning against the Company. He alsocomplained that they were producing some bad brick and unless they produced a better prod-uct and quit their efforts to organize he would shut down the plant.Morris said Edwards stated the quality of the products had been below par and that he ex-pected the employees to improve the same as he was facing competition and was involved ina lawsuit as a result of poor brick He further stated that some of the men were workingagainst the Company and that he was discontinuing construction work. He also announced thatthere would probably be some layoffs and if things became bad enough the plant would probablyshut downJames Sitton testified that Edwards accused the employees of turning against the Companyand producing some poor brick In order to cut expenses he said a few workers would belaid off but if business did not increase, and if the men continued to turn against the Company,he might have to shutdown operations.McClenny could not recall much of the speech, other than Edwards wanted the men tocooperate and produce more and better brick. He could not remember any mention beingmade of the UnionVeatch recalled Edwards saying that stock was piling up and due to high costs he wasstopping construction work. He could not remember whether or not Edwards stated he knewof organizational activity at the plant or that he was 100 percent opposed to the union move-ment.Edwards testified that during the first 6 months of 1951, the sales of the Company averagedabout $1,000,000 per month butbeginningin July, and for the remainder of the year, theydropped to approximately $80,000 per month ? Edwards attributed this slump to economicfactors, such as the restrictions placed on building construction, the defense effort, and theestablishment of Government controls Since the plant had been operating full capacity forseveral years it became necessary to curtail production in line with the reduced sales. How-ever, while sales severely slumped in July, it was not until the latter part of September, whendue to high inventories production was reduced. At the hearing the Company produced a sched-ule showing its monthly production for the year 1951, which was received in evidence and isdiscussed below In view of theforegoing,plus the fact that the Company had completed itsconstruction program, Edwards decided to assemble all the employees and advise them ofthe conditions existing at the plant and the steps he proposed to take in respect thereto.Edwards, in substance, told the group that sales had fallen off one-third as of July, thatinventories had increased and, therefore, it was imperative that the Company curtail itsoperationsIn addition he pointed out that the plant had been producing an inferior product2 Edwards was obviously in error as to the dollar value of the sales, for the partiesstipulated that the gross sales for the year 1951 amounted to approximately $1,226,000. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDand thatcertain unnamed customershad refusedto accept consignments for that reason.Edwards said that future productiondepended upon sales, if they continued to fall off furtherreductions would be necessaryand iftheypicked up production likewise would be increased.He informed the men that construction work had beencompleted and that the Company wasdiscontinuing further construction until business conditionsimproved.Edwards stated that heknew a group of the employees was attempting toform a union,which wasa right and privilegeguaranteedby the Government,and the question of organization was entirely up to them. Con-tinuing, hetold the employees, "I did not approve of the unionfor thisplant, I didn't favor itbecause I thought I could- -that I had, thatIcould and would do more for the employees volun-tarily than a union, any union, would do forthemby force."Edwards then went on to explainthat in 1943, when he took over the plant,the number of employees had increased from 25 to85, that working conditions had been improved,wages increased,new equipment had been pur-chased,and as soonas the Company showed a profitit initiated and maintained a Christmasbonus basedon the earnings of the particularemployee.C.The discriminatorydischargesAlvey testified he was employed by the Companyfor about1 year in themaintenance orconstruction gang and laid brick, pouredconcrete,built andrepaired kilns,and performedwhatever jobs that came up. The crewwas under the supervision of Stacks who issued in-structions or orders to the menthrough Morris,the leadmanAt the timeof his employmentAlvey was paid 75cents perhour and subsequentlyreceived 2 increases of 5 cents per hour.When first employed Alveywas workingon the constructionof a newbrick kilnwhich wascompleted in about 6 or 7 months. The crewthen began construction of a second kiln whichwas finished between September 15 and 20. Alvey estimatedhe spent two-thirds of the timeon the above constructionwork and pouring concreteand the remainderthereof in doing re-pair jobs.While the number of men in thegang varied,Alveysaid there were 7 in the crewat the time of his discharge.Following Edwards'speech,Alvey, who hadpreviously askedStacks for a 10-dollar advance and to be off thatafternoon,went to see Stacks for that pur-pose.Stacks told Alvey that Edwardswanted totalk to him, so they wentinto the machineroom. Alvey asked Stacks if they were through with him he wouldbe going,whereupon Stackssaid he could give Alvey the advance, or his paycheck, that the Companywas discharginghim,Neither Edwards nor Stacksgave any reason for his discharge.At the same time twoother employeesin the gang.Brewster and Morris,both union members,were discharged.On September 22, Alvey addresseda letterto the Companywherein he made a continuingapplication for reemployment.He stated that he never received any reply from the Company.On September 25, Alvey asked Stacks if he had anyvacanciesas he wouldlike to return towork and Stacksstated there were no openings but if onedid occur,he would let him know.At that time Stacks said Alveyhad been asatisfactoryemployee.Morris said he was first employed by the Companyin 1939 and,at various intervals,workedfor a period of about 9 years. Apparentlyduring the early periods of employment he workedas a laborer. In 1945, hereturnedto the Companyas a burner and also worked in the loadingdepartment. In the earlypart of 1946,he was transferred to the construction gang and wassubsequentlymade leadman working under Stacks from whom he receivedinstructions andorders whichhe passedon to the crew.Morris said he had no authority to hire or dischargeemployees, or to effectively recommend such action,and throughout his employment he waspaid on anhourly basis and at the time of hisdischarge he was receiving 97} cents per hour.Morrisdid carpenter,concrete,and some electrical work and also laid brick.For sometime prior to hisdischarge the gang had been constructing a new kiln and pouring concretewhich jobs had been completed. After Edwards'speech,Morris stated that 8 of the 7 or 8men in the construction crews decided they "were let out" so theywalked toward the companyoffice.As they approached the office Ernest Gilbert "cut out" twoof themen, seeminglyone of the Freemansand HenryD., tellingthem, "Youguys are nonunion"and instructed athirdman,Sneed, tostart work "on the otherside."The remaining members of the crew,Morris, Alvey,and Brewster, all membersof the Union, went to the office whereStacks laidthem off. On September 24, Morris submitteda written application for reemployment but heheard nothing from the Companyin respect thereto.sMorris said the crew was composed of Alvey, Morris,Brewster,Steed,Dawson, twoFreemans,and an employee known as Henry D. He stated it was possible one of the Freemanswas not in the crew at that particular time. RELIANCE CLAY PRODUCTS COMPANY145James Sitton was first employed by Clyde Gilbert in June 1946, as oiler on the dragline,or mechanical shovel. About 1 month later he was assigned to the machine room and was sub-sequently transferred to the loading department, under Ernest Gilbert, where he loaded brickand actedas extra lift operatorSitton remained in the latter department until about September1947, when he quit because of the passage of the minimum age law which, he stated, prohibitedpersonsunder 18 years from working more than 18 hours per week In February 1948, Sitton,upon attainingtheminimum age, returned to work loading brick and was later assigned todriving a truck, which job he held until the time of discharge, a period of about 3 years. Asa driver,Sitton was a member of the pit crew, under Clyde Gilbert, which was comprised of4 truckdrivers, G. D. Sitton, Arnold Jenkins, and Raymond Skinner, and 2 dragline operators,Ramsey and Earl Stokes. The truckdriverswere engagedprimarily in hauling clay from thepit to the plant but at times they performed other duties such as building fences, pumpingwater from the pit, and shovelingsand.During the time in question Sitton was the oldestdriver in point of service and was given preference in driving when there was insufficienthauling work for all the drivers, who were then assigned to other jobs. Sitton stated that onthe occasion Clyde Gilbert spoke to the pit crew, following the first union meeting, he warnedSitton if he did not get out of the Union he would be placed at the bottom of the preferentialtruck list. Sitton continued to be active in the Union and thereafter when hauling was slackand it was necessary to place some of the drivers on odd jobs it was Sitton and G. C. Sittonwho were assigned to these tasks.Sittonwent to work after Edwards made his speech and when he had finished his shiftGilbert informed him that he had already told him "if I didn't get out of the Union I was goingto lose my job and it was happening, he was going to have to let me go." He was thereupondischargedand paid off. On September 22, Sitton addressed a letter to the Company requestingreinstatement.Stacks, by letter dated February 14, 1952, acknowledged Sitton's applicationand advisedhim the Company was hiring a few men as of February 18 He stated the job wouldbe off bearingin the machine room or on the dump truck, that he did not know how long itwouldlast, buthe would keep it open until early morning of the above date. On February 17,Sitton wrote to Stacks and asked if back pay and the Christmas bonus of 1951 were includedin the offer made, to him. Sitton heard nothing further from the Company and did not reportfor work.Jamie Sitton, father of James Sitton and brother-in-law of Clyde Gilbert. testified thatabout the middle of August, Gilbert and his wife visited at their home and in the coursethereof Gilbert remarked he supposed James had told him about the Union. Sitton replied hehad not heard much about it. Gilbert then informed Sitton the Company "was puttingpressure"on him to lay off James because of his activities on behalf of the Union. Sitton inquired if hethought that was "right, ' and Gilbertansweredhe had workedtoo longand too hard to obtainhis presentposition and he was not goingto lose his job by refusing to carry out instructionsgiven to him. Gilbert further related that he had but two union men in his crew, James andG. D. Sitton, and that the Company would not work union men but would lay off "every frazzlingone of them," even if it had to replace them with nonunion field laborers Sitton pointed outthat the Company had not discharged McClenny, whom he understood had told Stacks his menwere old enough to know what they wanted and would act or vote accordingly. Gilbert admittedMcClenny was still employed but added, "he won't be long."Mittie Sitton, wife of Jamie, was present during the conversation and testified to sub-stantially the same effect as her husband She further stated that Gilbert admitted he had"been ridingJames pretty heavy about this union," and that "the Company would get rid ofevery man before it would go Union."Edwards testifiedthat prior to his speech he discussed conditions at the plant with Stacksand in viewof the declinein sales andthe poor quality of the products he instructed Stacksto lay off the constructioncrew and toreduce the number ofoperating personnel. In accord-ance withthese instructions four employees in the construction crew and James Sitton weredischarged,althoughEdwards admitted the construction workers were not responsible forthe bad brick.Edwards saidthis was the first time he had to make a "generallayoff" andtheCompany had no policy in respect thereto, other than to retain the most efficient em-ployees.Edwards statedthat while the declinein salestook place in July the Company, in order tomaintain its staff,did notcut production until September, when reduced deliveries resultedin high inventories.He further stated that for a period of 15 months, i.e., from July 1951 toSeptember1952, the Companyran on alow production basis until there was a slight increasein sales inSeptember and October 1952. Edwards, who set the daily or weekly productionquota,submitted the Company's production record for the following periods: 146DECISIONS OF NATIONAL LABOR RELATIONS BOARD1951January21984July1862February1787August2151March1650September1911April2129October1918May2332November1429June1645December12051952January1569May1529February1355June1237March1185July1375April1132August1480Edwards said the reduction in personnel was a fluctuating one and in the interval June 28,1951, to February 28, 1952, it dropped from a high of 87 to a low of 59. Edwards produceddata taken from its payrolls covering the above period which disclose that for the weeksending June 28, July 5, 12, 19, and August 23, the Company had 87 employees and on August30 it had 84 men, the lowest number during this interval. For the weeks ending September 6,13, 20, 27, and October 4, it had 81, 82, 80, and 73 employees, respectively. For the periodOctober 11 to February 7, 1952, it gradually reduced its employees from 73 to 59, and forweek ending February 28, it had 65 employees.Edwards also produced a summary of its records showing that between June and Septemberits construction crew varied from 7 to 15 men, it averaged about 9 workers, and on September20, it had 8 men in the gangStacks stated that on September 20, he laid off Alvey, Morris, Brewster, and J. B. Freemanfrom the construction crew, but retained Steed because he was handy at running equipmentand employee Henry D. because he was regularly working for Ernest Gilbert and worked onlypart time on construction Dawson, a handyman, worked with the construction crew part timeand he likewise was retained Armstrong, who worked in the bull gang under Ernest Gilbert,was also laid off on the above date Stacks said that since the layoff the Company has nothired any employees to perform, construction work, although between February 18 and Sep-tember 17, 1952, it did hire 44 employees in various other job classifications in connectionwith its production, loading, and hauling operationsH.T.Freeman testified that he had been employed for about 1 month in the constructioncrew when he was laid off along with Alvey, Morris, and Armstrong At the time he wastold by Ernest Gilbert that brick was piling up and as he was the last man hired he was beingselected for layoff Freeman was not a member of the Union and was recalled to work some-time in FebruaryWith respect to the discharge of James Sitton, Edwards said that in 1950 the Companywas hauling its clay with 5 dump trucks each having a 3-yard capacity which it gradually re-placed with 3 trucks having a 7-yard capacity. One of the old trucks was sent to the plant atMineral Wells and the other 2 were sold Edwards instructed Stacks to lay off 1 of the driversbut did not specify any individual.Stacks said that on September 20 he instructed Clyde Gilbert to lay off one man in hiscrew and in response to Gilbert's inquiry, stated it made no difference to him which employeehe selected. Gilbert then said he would lay off Sitton and Stacks commented, "Well, James isone of your oldest drivers." When Gilbert replied he had better men, Stacks said he ex-pected Gilbert to do the work so he could do as he pleased about making the layoff.ClydeGilbert testified the Company had 2 pits, 1 at Lindale and 1 at Traup. In operationthereof the Company maintained a dragline at each location and sought to keep 2 truckshauling from each pit At the time in question the pit crew consisted of 4 truckdrivers, Jamesand G. D. Sitton, Jenkins, and Skinner, and 2 dragline operators, Stokes and Ramsey All ofthe crew members performed other jobs such as setting pumps, pumping water, buildingroads, and making limited repairs to the equipment. During the summer of 1951, the Companyused 3 trucks, each having an 8-yard capacity, and 1 truck with a 4-yard capacityOn September 20, shortly before quitting time, Stacks told Gilbert he was sending the smalltruck to Mineral Wells and he would have to lay off one man Gilbert asked Stacks if he hadany choice and when he replied he did not, Gilbert said he would lay off Sitton. Stacks re-marked, "James is one of your oldest men," whereupon Gilbert stated he had better andmore cooperative men, so he told him to use his own judgment. When Sitton came in that day4A11 figures are in units of 1,000. Thus, in January the Company produced 2,198 brick RELIANCE CLAY PRODUCTS COMPANY147Gilbert told him that due to the cut in production and the fact that only three trucks would beused in hauling clay from the pits, he was being laid off. Sitton, according to Gilbert, said,"All right " Gilbert stated that Sitton wanted to drive exclusively and soon after the Unioncommenced organizing, probably a month before his layoff, the draghne operators "werecomplainingday in and day out" that Sitton was not cooperating with them Thus, Ramsey com-plained that Sitton had refused to carry a chuck to the dragline and Stokes reported that Sittonwould not even hand him a wrench when they were repairing the dragline. Gilbert said he"jacked James up . . pretty heavy" upon receiving the latter complaint. Gilbert also statedthat on one occasion Sitton's truck became stuck in the mud and as he was attempting to getout,he,Gilbert, told him not to tear it up but get a shovel and dig it out. Sitton said all heever heard was "get a damn shovel and dig," but apparently he did get a shovel and dig out.In respect to the visit to the Sittons, Gilbert stated that they engaged in general conversa-tion until Jamie Sitton mentioned how the United Mine Workers had helped the miners and thesubject of the plant union was then discussed. Gilbert asked what the employees wanted andSitton said better working conditions,pointing to the lack of adequate drinking-water facilitiesApparently,Gilbert reviewed the improvements made in working conditions and expressedthe opinionhe could see no reason for the men being dissatisfied. When Sitton declared thatJames believed in the Union, Gilbert stated he was no longer an efficient worker, that heresented taking orders, that he was not cooperating with other employees and unless hechanged something would have to be done Gilbert also complained that James never addressedhim by his name, or uncle, but to other employees referred to him as "old shorty" andaccused him of trying to drive them in their work. Mrs. Sitton remarked that James was anoutspoken person and the employees who reported on him were no friends of Gilbert. In thecourse of their discussion Gilbert said that in accordance with union procedure it would benecessary to have a steward at the plant to handle grievances and there was no one among theemployees capable of holding that office. Sitton stated that McClenny could perform theseduities but Gilbert replied that he was a foreman and not even eligible for membership in theUnion. In short, Gilbert denied the substance of the conversation concerning the Union andJames, as related by the Sittons, including specific denials of statements that: The Companywould not work union labor, pressure was being put upon him to discharge James, he hadworked too hard and too long "to stick out ... (his] neck" for James; and McClenny wouldnot be with the Company for long.Mrs. Gilbert testified that the Union was discussed but her recollection of the same waspoor, except that her husband asked what the men wanted and Sitton said better working con-ditions.Clyde stated conditions had improved under Edwards whereupon Sitton made somereference to drinking-water facilities.Mrs. Gilbert,in response to a series of direct ques-tions, denied hearing her husband make the statements concerning the Union and James asasserted by the Sittons. However, she did remember Clyde saying he had worked too hard andtoo long for his job to throw up his hands and quit but she could not recall the conclusion ofhis remark.Stokes testified that about September or October James and G. D. Sitton and Jenkins werehelping him to rebush the dragline and both the Sittons were slow in performing their part ofthework. Stokes reported to Clyde Gilbert that James Sitton "was lagging along," andGilbert said he would see about it, or something. On another occasion the Sittons were helpingStokes reline the clutch and he again reported James for "lagging"on the job. Stokes ad-mitted that on these occasions he made no complaint to Sitton concerning the manner in whichhe was performing the job, nor did he tell Sitton he was going to report him to GilbertConcluding FindingsFrom the foregoing evidence it is well established, and found, that in early June, Alveyand Morris played a prominent part in the circulation of a petition which was signed by some40 to 60 employees indicating that they favored the formation of a union. Upon the strength ofthis petition, which later disappeared, Alvey requested the Union to send one ofits organizersto Lindale and Ford was promptly dispatched to the scene for the purpose of organizing theemployeesThe first meeting was held in June at the local ball park with 40 to 50 employeesattending,practically all of whom signed union membership application or authorization cardsItisundisputed that regular meetings were thereafter held at the park and that the Unionused loudspeakers in the area to announce these meetings and urged the employees to attendthe same. At the third meeting Alvey was elected chairman of the union committee and JamesSitton was active in soliciting employees to sign authorization cards. 148DECISIONSOF NATIONALLABOR RELATIONS BOARDEdwards admitted he had earlyknowledge of the organizational campaign,so in June hecalled a meeting of the supervisory staff forthe purpose of instructing the foremen concern-ing theirattitude and actions while theuniondrive was in progress.Foreman McClenny testi-fied that on this occasion Edwards,after referring to the current union activities,stated he"wanted us to keep it down all we could,not to get rough about it,[but] tryto discourageit." Edwards said he toldthe foremen"to be very careful of what theysaid to be sure every-thing theydid was legal, that the men had theright to decide for themselves,and that's whatwould be done." Attorney Lynethen spoke to the group.Edwards said he was in and out ofthemeeting and did not remember what Lyne stated tothe foremen.Whenpressed by theGeneral Counselto relate the substanceof Lyne's remarks Edwards answered, "That's hisstory. I don't know." However, he did testify that Lynebriefed the foremen on the topics offair and unfairlabor practicesand Board representation procedure,`cautioned against in-terrogation of employeesin regard to their membership or nonmembership in the Union, andpointed outthey were not "to hamper" the employeesin their efforts to organize.AttorneyLyne did not testify. Stacks and the three Gilberts, whilecalled as witnesses on behalf of theCompany, were not questionedconcerning any statements or remarks made by Edwards orLyne. Edward's impressed the undersigned as an evasive witness in respect to the eventstranspiringat thismeeting.When itis considered that he called the meeting for the expresspurpose of issuing instructionsto the supervisorystaff governing their activities in the midstof t union campaignthe affair was obviouslyan important one, yet Edwards could not evenrelatethe substance of his attorney's statementsto the groupon these vital matteis. Nor, inthe opinion of the undersigned,was Edwards'failure in this connection attributable to anyextraneouscircumstances, for this meeting was theonly one of its characterduring the entireyear and he had no difficultywhatever in repeating in detail his speech ofSeptember'20 tothe employees. For thesereasons, as well as the totallack of anyevidence on the part ofLyne's, Stacks', or the Gilberts'bearing on this meeting,the undersigned rejects Edwards'versionof the meetingand acceptsand credits the testimony of McClennyto the effect thatthe foremen were instructed to discourageand impede union organization,withoutresortingto rough tacticsEdwards'declarationsmake it plainthat the Companywas unmistakablyhostileto organization and entertained a fixed determinationto thwartunionization of itsemployeesTherefore, his statements to hissupervisorystaff in the earlyphase of the uniondrive wereclearly instructionsto engage in antiunion activities,or unfair labor practices toto accomplishhis expressedobjectiveIt is true Edwards did not direct the supervisors touse unlawful means to discourage or hinder organization but the omission of such directionsgives no legal sanction to the instructions.(H.H. Thayer Company, 99 NLRB 1122; ColdSpring GraniteCompany, 101 NLRB 786.)Moreover, as found below,it is abundantly clearthat Clyde and Ernest Gilbert,in accordancewiththe tenor of these instructions,pursued acourse of action clearlytending to discourage and impede organization among the employees.The undersigned therefore findsthe instructionsthus given to thesupervisorsto be violativeof Section 8 (a) (1) of the ActAs detailed above, JamesSutton testifiedthat afterthe first union meetingClyde Gilberttold his crew that the Company would not permit the Unionto come into the plant and if theemployees persistedin organizingthey wouldbe discharged and be replaced with nonunionfieldworkers. As a consequence the employees would lose their homesand cars and wouldbe blacklisted for work inthe area.Again in July, Gilbert questionedSitton concerning theactivities of the Union and when herefused to give any informationon this subject Gilbertthreatened him with discharge if he did notrenounce his membershipin the Union.On a thirdoccasion Gilbert warned James and G. D. Sittonto "get on theright side of the fence," other-wise they would be discharged.G. D. Sitton testified that shortly after organization commmenced Clyde Gilbert informedhim that the Company would not stand for unionization and threatened to shut downthe plantand replace the men with field laborers. Sitton testifiedto the sameeffect asJames Sitton inregard toGilbert's warning to get outof the Union or be discharged.In substance, Clyde Gilbert denied he uttered any of thestatements,threats, or warnings asrelated by James and G. D. Sitton. Gilbert testified he discussed the Union with members ofhis crew on but one occasion, when, in response to Ramsey's inquiry,he stated that underStatelaw anemployee was not compelled to become a member ofa union to maintain his joband that he could not be discharged for refusing to become a memberof a labor organization.He further stated that on one occasion he asked James Sitton how the Unionwas coming alongand what the men wanted. When Sitton answered that the Unionwas coming along pretty goodand the men desired more pay and better working conditions, he statedconditions were good RELIANCE CLAY PRODUCTS COMPANY149and that pay increases and a Christmas bonus had been granted by the Company.Gilbertdenied that he knew Sitton was a member of the Union but admitted Ramsey had informedhim James Sitton had solicited him to sign a union card.The record,in the opinion of the undersigned, plainly discloses that Clyde Gilbert wasopenly hostile to the Union and played an active and leading part in the Company's effort toprevent organization among its employees.His repeated denials of specific threats andwarnings averred to have been made by him and his explanation of his acts and conduct, whenevaluated and weighed in the light of the positive and direct testimony of credible witnessesadduced by the General Counsel,is neither persuasive nor convincing.Gilbert's testimony inthis respect Is, therefore,rejected.Accordingly,the undersigned finds that Gilbert, as de-tailed above,warned the Sittons to renounce their membership in the Union or be dischargedand the Company thereby violated Section 8(a) (1) of the Act.Bryant's testimony that Ernest Gilbert told him he should have no part in the Union and thatthe Company would shut down before it would allow the Union in the plant, whereby he wouldlose his home and car, was denied by Gilbert.Bryant appeared to be a truthful and unbiasedwitness and as Gilbert's remarks are consistent with the attitude of the Company, the under-signed accepts Bryant's testimony and findsthatGilbert,as stated above,warned andthreatened him concerning his membership in the Union.Ernest Gilbert did not deny that he asked Veatch how he liked one of the union meetingsand that he later inquired if Veatch had made any remarks about him at one of the meetings,whichVeatch admitted.While the evidence shows that Gilbert was fully cognizant of themeetings and knew,at least to a limited extent, the discussionswhichtook place,neverthelessthe undersigned concludes that he did not thereby engage in any unfair labor practice. Theundersigned also finds nothing illegal in the conversationsStacks had with Veatch, wherein heasked"what was the matter"with the employees.It is undisputed that each of the Gilberts,at separate times, drove past the ball park whilethe meetings were in progress.While their actions may create a suspicion of surveillance,the undersigned concludes it is inadequate to support a finding thereof.The DischargesThe Companycontends that the three employees were laid off in a reduction-in-forceprogram which was caused by a sharp decline in its sales.Although Alveyand Morris weremembers of the construction crew and concededly had nothing to dowith production, themdischarge upon completion of the current work was promptedby the samereason for Edwardsin his speech clearly stated"that business did notjustify anyfurther improvement to ourplant,we were there for discontinuing all further construction until conditionsimproved."In support of his assertion,madeinthecourseof hisspeech,that business conditions prompteda curtailment in operations,Edwards produced the monthly production figures for1951, whichreveal that for the periodJuly through Octoberthe rate exceeded that in February,March,and June,and in August the amount was surpassedonly in May, the highestmonth, and com-pared favorablywith January,the second highest month.Edwardsdetermined the daily orweekly production quota and it seems rather incongruousthat he fixed ahigher quota for theperiod July through Octoberthan in June,in the teeth of a purportedone-thirddecline insales.Moreover,the payroll records disclosethat the Company employed between84 and 87men in Julyand August,80 to 82 men in September;and 70 to 73men inOctober. Except forthe employees discharged on September 20, Edwardscouldnot statethe reasons why thefew employees were no longer working forthe Company,but it seems clear thatthey werenot dischargedby the Companyfor lack of work.The production and payroll records, there-fore,not only fail to bear any reasonable resemblance to a curtailment in operations andstaff in proportion to a one-third decline in sales but negate the contention that there was infact any slump at all.Finally, it is highly significant that despiteEdwards'assertions in thisrespect the Company did not produce any records whatever showing the volume of its salesor the quantities of its deliveries during the alleged critical period, or for any period oftime.itis,of course,well settledthat whilethe GeneralCounsel has the duty ofprovingthe allegations of his complaint by a preponderance of all the evidence,nevertheless,where,as here, the knowledge or possession of certain facts liessolely withinthe province of theRespondent,the burden of coming forwardwith suchevidence is upon him and his failure todo so creates the inference that it would be unfavorableto him. (N. L. R B. v. Kentucky FireBrick Co.,99 F. 2d 89, 93(C, A. 6); N. L. R. B. v.Reed & Prince ManufacturingCompany,130F.2d 765, 768(C,A. 1); N. L. R B. v. Ohio Calcium Company, 133 F. 2d 721, 727(C,A. 6); N. L.R.B.v.Collins&Aikman Corporation,146 F. 2d 454, 456 (C. A. 4); E. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnthony&SonsvN. L. R,B., 163 F 2d 22, 27(C. A. D. C.); N. L. P. B. v.The Sandy HillIron&Brass Works,165 F.2d 660, 663(C. A. 2).) Accordingly,the failure of the Company toproduce its sales or delivery records, considered in the light of the production and employ-ment records,leads the undersigned to conclude that the so-called reduction in force was notattributable to business conditions.5 It is so foundBut assuming there may be some grounds for believing the discharges were caused bybusiness conditions,still the result would be the same for the mere existence of a "validreason"is no defense to a discharge motivated by antiunion considerations. (Sandy Hill, supra,WilliamsMotor Company, 31NLRB 717, 726-733, enforced Williams Motor Company vN.L.R.B.,128 F 2d 960, 964(C. A. 8).) Having found that the Company followed a pre-conceived plan to prevent unionization of its employees,the undersigned concludes that thedischarges were but part and parcel of that program it is undisputed that on September 20the Company laid off 4 of the 6 or 7 men in its construction crew,includingAlveyand Morris,leaders in the union movement,and Brewster,a member of the Union Moreover, any doubtthatmight exist as to the real cause thereof is fully answered by the actions of ErnestGilbert immediately preceding the group layoff.At that time Gilbert approached and announcedto 3 members of the crew,"You guys are non-union,go to work,"whereupon they left thecrew and went on other jobs6Although Alvey and Morris were old and experienced employeesand qualified for various types of work yet, unlike the treatment afforded the nonunion men,theywere denied an opportunity to perform on other jobs. Again while they submitted writtenrequests for reemployment they heard nothing further from the Company despite the fact itsubsequently commenced hiring employees. Nor is there any merit to the contention thatMorris was employed in a supervisory capacity.In this connection,Stacks referred to himas foreman of the crew and stated that he brought Brewster to him for an interview in regardto employment and on another occasion he asked Stacks to transfer Veatch from the crewbecause they were not getting along together.In each of the above instances,the only onescited,Stacks made the final decision.Morris was employed on an hourly basis7under Stacksand passed orders from the latter to the crew There is no contention that he attended theJune meeting of the foremen. The undersigned finds that Morris was employed as leadmanand even assuming he was a minor supervisor he would not thereby be excluded from thecoverage of the Act(N. L. R. B.v Quincy Steel CastingsCo. Inc.,200 F.2d 293(C A 1).)As already found,Clyde Gilbert discussed the Union with James Sitton on many occasionsand several times warned him to repudiate the organization,otherwise he would be dis-charged Sitton refused to heed these warnings, so on September 20, at the conclusion of hisshift,Gilbert,after reiterating his prior warnings and threats,told him "it was happening,"that he was being discharged.Gilbert denied that Sitton was laid off under such circumstancesHis testimony is to the effect that Stacks instructed him to lay off one man and he selectedSitton because he was uncooperative and apparently not as efficient as other employees. WhenGilbert advised Stacks of his selection,Stacks expressed surprise and reminded Gilbertthat Sitton was the oldest driver in point of service However,he left the final decision toGilbert. In an effort to support the reasons for his selection,Gilbert testified that, com-mencing with the organizational campaign,Sitton wanted to drive exclusively and that thedragline operators made daily complaints that he was not cooperating with them The evi-dence fails to lend any credence to these general assertions.The onlyinstance Gilbert him-self could cite against Sitton was theoccasionhe told him to dig out his truck,which obviouslyhe did, although he did remark all he ever heard was"get a dam shovel and dig " Stokes,the dragline operator,reported Sitton for "lagging"on two repain jobs. These instancesare trivial and inconsequential and do not even remotely support the charges against Sitton.On September 22, Sitton addressed a letter to the Company requesting reinstatement to hisformer job, or other stated jobs On February 14, Stacks wrote him that the Company washiring a few men and that he had a job in the machine room or as driver which he did notknow how long it would last,but he would hold thejob until the morning of February 18.Sitton, on February 17, wrote Stacks and asked if back pay and the Christmas bonus wereS Equallyimplausible and improbable is Edwards'assertionthat the entire complement ofemployees was keptintact for 3 monthsmerelyfor the sakeof maintaininga staff. Nor doeshis claim that the employeeswere producingpoor quality products have any bearing on theinstant discharges,for he admittedAlveyand Morris were not engagedin production work,and itis difficultto comprehendhow a truckdriver could be heldresponsiblefor errors inthe manufacturingprocess.6Gilbert did not deny Morris' testimony to this effect.7 Roy Gilbert was the onlyforeman paidon an hourly rate. RELIANCECLAYPRODUCTS COMPANY151included in the offer but he heard nothing from the Company.The undersigned has no difficultyreaching the conclusion that Stacks' letter does not constitute a valid offer of reinstatementStacksmade no mention that Sitton was being reemployed or reinstated to his former orsubstantially equivalent position for he specifically referred to Sitton's"application" forwork and since he intended to hire a few men in classifications for which he was qualified,Stacks would hold one of these jobs, the duration of which was uncertain,for him until astated date and hour It is reasonable to infer that Sitton was being hired as a new employeein a job of a temporary nature Moreover,the so-called offer was made without any referencetoback pay,seniority,or other rights and privileges previously enjoyed by Sitton. Havingfound that Sitton was discriminatorily discharged the alleged offer is totally inadequate toabate the originaldiscriminationor to preclude recommendation of the usual reinstatementand back-pay order. (Continental Box Company,Inc., 19 NLRB 860, 883, enforced ContinentalBox Company,IncvN. L. R B., 113F 2d 93, 96(C. A. 5), Waterman Steamship Corpora-tion v.N. L. R B.,on contempt 119 F. 2d 760,763 (C. A. 5).)The undersigned therefore finds that the Companydischarged Alvey,Morris, and Sittonin violation of Section 8 (a) (3) ofthe Act.The Discharge of McClennyThe General Counsel contends that McClenny was discharged because he refused to dis-courage union activity among the employees. The evidence shows that McClenny attended theforemen's meeting in June and sometime later Stacks asked him how he felt toward the Unionand he replied it was up to the men, that it made no difference to him what they decided inthe matterMcClenny also attended 2 or 3 union meetings at the invitation of the employeesbutmade no report thereon to management On October 16, Stacks, without stating anyreason therefor, requested McClenny to submit his resignation,which he did. The under-signed is of the opinion this evidence is insufficient to warrant the conclusion that the actionwas prompted by his failure to discourage union activities on the part of the employees,unless the supporting testimony of Jamie and Mittie Sitton is considered adequate to establisha violation. In substance the Sittons credibly testified that Clyde Gilbert in the course of hisdiscussion with them concerning the Union predicted that McClenny, by reason of his favor-able attitude toward organization, would be discharged by the Company. While evidence ofthis nature is admissible to establish a motive, here the remark was made only to theSitton,who had no connection whatever with the Company and there is no indication it was evencommunicated to any of the employees. Since there was no threat the Company would use itseconomic power to make the prophecy come true, the admission standing alone is insufficientto support a finding that McClenny was discharged as alleged in the complaint (Mylan-SpartaCompany, Inc., 78 NLRB 1144, 1145 )IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth above, occurring in connection with the opera-tions of the Respondent have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereofV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, the under-signed will recommend that it cease and desist therefrom and take the following affirmativeaction designed to effectuate the policies of the Act: (1) Offer Roy Alvey, Travis H. Morris,and James G. Sitton immediate and full reinstatement to their former or substantially equiva-lent position,? without prejudice to their seniority or other rights and privileges, (2) makeeach of the employees whole for any loss of pay each may have suffered by reason of theRespondent's unlawful discharge, by payment to each of them a sum of money equal to theamount each would normally have earned as wages, from the date of discharge to the date of8Following their discharge the employees filed applications for unemployment benefitswith the Texas Employment Commission in which they stated they had been laid off by theCompany. These statements are immaterial in deciding the issues in this case. (Ace HandleCorporation, 100 NLRB 1279.)9 The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch, 65NLRB 627.291555 0-54-11 152DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Respondent's offer of reinstatement, less the net earnings of each during saidperiod; 10(3) the Respondent shall, upon request, make available to the Board payroll and other recordsto facilitate the checking of the amount of back pay, which shall be computed in accordancewith the Board's customary formula;lt and (4) that the Respondent be orderedto cease anddesist from in any manner interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.The Respondent, Reliance Clay Products Company, is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.United Stone & Allied Products Workers of America, CIO, is a labor organization asdefined in Section 2 (5) of the Act.3.By discharging Roy Alvey, Travis H. Morris, and James G. Sitton, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.4.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.6.The Respondent has not engaged in the unfair labor practices alleged in the complaint ofdischargingForeman C. E. McClenny because he refused to discourage union activitiesamong the employees, or of engaging in acts of surveillance.[Recommendationsomitted frompublication.]toCrossett Lumber Company, 8 NLRB 440; Republic Steel Corporation v. N. L. R. B.,311 U. S. 7.'IF. W. Woolworth Company, 90 NLRB 289.CROSBY CHEMICALS, INC'.andLODGE 1225, INTERNA-TIONAL ASSOCIATION OF MACHINISTS. Case No. 15-CA-378. May 29, 1953DECISION AND ORDEROn February 13, 1953, Trial Examiner David London issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondenthad engagedin andwas engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Inter-mediate Report.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errror was committed. The rulingsare hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions of the Respondent, and theentire record in the case, and hereby adopts the Trial Ex-aminer's findings, conclusions, and recommendations to=-thelimited extent consistent with the findings, conclusions, andorder hereinafter provided.105 NLRB No. 15.